ITEMID: 001-67017
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: ESTOK v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Ladislav Eštok, is a Slovakian national, who was born in 1959 and lives in Košice.
summarised as follows.
The applicant had been employed as a car mechanic with a private entrepreneur until 5 January 1994 when he was dismissed with immediate effect for an alleged serious breach of work discipline.
In a letter of 10 January 1994 the applicant informed his employer that he considered the dismissal void and insisted that his employment continue.
The applicant challenged the validity of his dismissal before the Košice II District Court (Okresný súd).
On 20 June 1994 the District Court held a hearing. Immediately after the hearing, the applicant's lawyer obtained a copy of the minutes of it.
On 23 June 1994 the District Court ruled that the dismissal was void for formal reasons. In particular, it did not state with the requisite clarity and certainty why the applicant was to be dismissed. The ruling became final and binding on 16 September 1994.
In January 1995 the applicant took another set of civil proceedings against the above entrepreneur. He maintained that, as the dismissal of January 1994 was void, his employment continued. He was however neither being assigned any work nor being paid any salary. He claimed financial compensation for the wages thus lost.
On 9 October 1996 the District Court took a decision on the action. It observed that, at the hearing held on 20 June 1994 in the proceedings concerning the validity of the dismissal, the applicant had declared that he no longer wished to be employed by the defendant. In such a case the applicant was entitled to financial compensation for wages lost in a period limited under Article 61 (3) (b) in conjunction with Articles 45 (1) and 46 (1) (f) of the Labour Code to two months following the void dismissal, i.e. until March 1994 (“the first period”). The District Court calculated the amount payable in respect of this period and ordered that the defendant pay this amount to the applicant. The ruling concerning the first period became final and binding on 29 November 1996. The District Court finally dismissed the action insofar as it was claimed compensation for the wages allegedly lost in the subsequent period.
On 26 November 1996 the applicant lodged an appeal. On 2 December 1996 he submitted the reasons for it. He challenged the District Court's judgment of 9 October 1996 only insofar as it had dismissed his claim, i.e. in relation to period after March 1994. He maintained that he had never made any statement to the effect that he was not interested in continuing to be employed by the defendant. There was no record of any such statement in the copy of the minutes of the hearing of 20 June 1994 that had been obtained by his lawyer.
On 30 March 1998 the Košice Regional Court (Krajský súd) quashed the challenged part of the District Court's judgment and remitted the relevant part of the action (i.e. pertaining to the period after March 1994 only) to the latter for reexamination. It noted that there was a discrepancy between the contents of the original version of the minutes of the court hearing of 20 June 1994 that was held in the respective courtfile and the copy of these minutes that had been submitted by the applicant. Contrary to the applicant's copy, the version held in the courtfile contained a record of a statement by the applicant that he had no longer wished to be employed by the defendant. The Regional Court instructed the District Court to reexamine the matter after having clarified this discrepancy.
The District Court held further hearings on 24 June, 29 July and 16 December 1998.
On 24 February 1999, following another hearing held on the same day, the District Court determined again the remaining part of the applicant's action. Despite all efforts, it was not possible to establish with certainty the legal nature of the applicant's statement at the hearing of 20 June 1994 as regards his further employment with the defendant. No conclusion could therefore be drawn from it and the relevant facts of the case had to be and in fact were established by means of other documentary evidence and several testimonies that were available. The District Court made a distinction between the period from March to 16 September 1994 when the District Court's judgment of 23 June 1994 concerning the validity of the dismissal had become final and binding (“the second period”) and the period after that date (“the third period”). As for the second period, the applicant was entitled to compensation. The District Court calculated the amount payable and ordered that the defendant pay this amount to the applicant. As for the third period, the District Court finally decided that the existence and scope of any entitlement to compensation would be determined in another set of proceedings opened for this purpose under a separate filenumber. The defendant challenged this judgment by an appeal.
On 17 November 1999 the Regional Court quashed the District Court's judgment of 24 February 1999 insofar as it concerned the second period. It found that the District Court had not supported its determination of the amount payable in respect of this period by adequate reasoning and that it had failed to establish the facts relevant for this determination sufficiently.
On 18 October 2000 the District Court again determined the amount payable monthly to the applicant by way of compensation for wages lost in the second period and ordered that the defendant pay this amount to the applicant. The applicant and the defendant appealed on 1 and 6 December 2000 respectively.
On 26 April 2002 the Regional Court determined the appeals. It found that the District Court had sufficiently established the facts of the case. The District Court had however erred in its calculation of the amount payable and the Regional Court adjusted the calculation. No appeal lay against this judgment.
The separate set of proceedings which had been opened pursuant to the District Court's judgment of 24 February 1999 in order to determine the applicant's claims pertaining to the third period is still pending.
On 15 July 2003 the applicant seized the Constitutional Court (Ústavný súd) with a complaint (sťažnosť) under Article 127 of the Constitutional Court as in force from 1 January 2002. He objected that the length of the proceedings concerning his action of 1995 had been excessive and invited the Constitutional Court to find a violation of his right under Article 48 (2) of the Constitution to a hearing without unjustified delay, to order the District Court to proceed with his case speedily, to award him 80,000 Slovakian korunas (SKK) by way of just satisfaction and to order that the District Court reimburse his legal costs.
On 5 December 2003 the Constitutional Court found that the District Court had violated the applicant's above constitutional right. It ordered that the District Court proceed with the case without delay and awarded the applicant SKK 50,000 by way of just satisfaction in respect of nonpecuniary damage. The Constitutional Court also ordered that the applicant's legal costs be reimbursed. The Constitutional Court took into consideration the whole duration of the proceedings since 1995 when the action had been lodged. The subjectmatter of these proceedings was not of a particular complexity. The nature of the dispute called for special diligence. The applicant contributed to the overall length of the proceedings to some extent, in particular by not having formulated his early submissions with adequate clarity. The District Court did not deal with the case effectively which was shown inter alia by the fact that its judgments of 9 October 1996 and 24 February 1999 had to be quashed as the relevant facts had not been established sufficiently. Moreover, the applicant's claim in relation to the third period was still pending. The Constitutional Court determined the amount of just satisfaction on an equitable basis referring to Article 41 of the Convention.
Article 48 (2) provides, inter alia, that every person has the right to have his or her case tried without unjustified delay.
Prior to 1 January 2002 there was no “effective remedy” within the Convention meaning in Slovakia as regards this right (see, mutatis mutandis, Bánošová v. Slovakia (dec.), no. 38798/97, 27 April 2000).
As from 1 January 2002, the Constitution has been amended in that, inter alia, natural and legal persons can complain about a violation of their fundamental rights and freedoms pursuant to Article 127. Under this provision, the Constitutional Court has the power, in the event that it finds a violation of Article 48 (2) of the Constitution, to order the authority concerned to proceed with the case without delay. It may also grant adequate financial satisfaction to the person whose constitutional rights have been violated as a result of excessive length of proceedings (for further details see, e.g., Andrášik and Others v. Slovakia (dec.), nos. 57984/00, 60237/00, 60242/00, 60679/00, 60680/00, 68563/01, 60226/00, 22 October 2002).
